     Case 2:18-cv-08588-RGK-PJW Document 44 Filed 05/24/19 Page 1 of 8 Page ID #:234



 1 David W. Wiechert, SBN 94607
   LAW OFFICE OF DAVID W. WIECHERT
 2 27136 Paseo Espada, Suite B1123
   San Juan Capistrano, CA 92675
 3 Tel: (949) 361-2822
   Email: dwiechert@aol.com
 4
   Attorneys for Attorneys for Claimants
 5 Medalist Holdings, Inc., Leeward Holdings,
   LLC, Camarillo Holdings, LLC,
 6 Vermillion Holdings, LLC, Cereus
   Properties, LLC, and Shearwater Investments,
 7 LLC
 8
 9                        IN THE UNITED STATES DISTRICT COURT
10                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12     UNITED STATES OF AMERICA,                  Case No. 2:18-cv-08588-RGK-PJW
                                                  Honorable R. Gary Klausner
13          Plaintiff,
14                                                VERIFIED CLAIMS AND
       v.                                         STATEMENTS OF INTEREST IN
15                                                DEFENDANT ASSETS
16     $699,940.00 in Bank Funds from ING
       Bank ‘7684; $106,988.41 in Bank Funds
17     from ING Bank ‘2071; $499,910.01 in
18     Bank Funds from US Bank ‘0239; $50,000
       in Bank Funds from Enterprise Bank and
19     Trust ‘7177; $1,876.36 in Bank Funds
20     from ING Bank ‘2071; $50,357.35 in Bank
       Funds from ING Bank ‘7684; $248,970.00
21     in Bank Funds from Citibank NA ‘0457;
22     $52,500.00 in Bank Funds from Enterprise
       Bank and Trust ‘7177; $65,000.00 in Bank
23     Funds from Enterprise Bank and Trust
24     ‘7177; $5,534.54 in Bank Funds from
       Enterprise Bank and Trust ‘7177;
25     $52,500.00 in Funds from Crypto Capital,
26
            Defendants.
27
28

                                     1
       VERIFIED CLAIMS AND STATEMENTS OF INTEREST IN DEFENDANT ASSETS
     Case 2:18-cv-08588-RGK-PJW Document 44 Filed 05/24/19 Page 2 of 8 Page ID #:235



 1
            Claimant Medalist Holdings, Inc. is a Delaware corporation and Claimants Leeward
 2
      Holdings, LLC, Camarillo Holdings, LLC, Vermillion Holdings, LLC, Cereus Properties,
 3
      LLC, Shearwater Investments, LLC, and Broadway Capital Corp., LLC are Delaware
 4
      limited liability companies and wholly-owned subsidiaries of Medalist.
 5
            Pursuant to 18 U.S.C. § 983(a)(4)(A), Supplemental Rule G(5) of the Federal Rules
 6
      of Civil Procedure, and this Court’s May 10, 2019 order (Dkt. 30), Claimants submit these
 7
      Verified Claims and Statements of Interest asserting an interest in the following:
 8
      $699,940.00 in Bank Funds from ING Bank ‘7684; $106,988.41 in Bank Funds from ING
 9
      Bank ‘2071 (“ING ‘2071”); $499,910.01 in Bank Funds from US Bank ‘0239 (“US
10
      ‘0239”); $50,000 in Bank Funds from Enterprise Bank and Trust ‘7177 (“Enterprise
11
      ‘7177”); $1,876.36 in Bank Funds from ING Bank ‘2071 (“ING ‘2071”); $50,357.35 in
12
      Bank Funds from ING Bank ‘7684 (“ING ‘7684”); $248,970.00 in Bank Funds from
13
      Citibank NA ‘0457 (“Citibank ‘0457”); $52,500.00 in Bank Funds from Enterprise ‘7177;
14
      $65,000.00 in Bank Funds from Enterprise ‘7177; $5,534.54 in Bank Funds from
15
      Enterprise ‘7177; $52,500.00 in Funds from Crypto Capital (“Crypto”) (6 Bitcoins
16
      transferred from a Backpage controlled wallet; 199.99995716 Bitcoins transferred from a
17
      Backpage controlled wallet; 404.99984122 Bitcoins transferred from a Backpage
18
      controlled wallet; 173.97319 Bitcoins transferred from a Backpage controlled wallet;
19
      411.00019 Bitcoins transferred from a Backpage controlled wallet; 2.00069333 Bitcoins
20
      transferred from a Backpage controlled wallet; 136.6544695 Bitcoins transferred from a
21
      Backpage controlled wallet; 2,673.59306905 Bitcoins Cash transferred from a Backpage
22
      controlled wallet; 55.5 Bitcoins Cash transferred from a Backpage controlled wallet;
23
      73.62522241 Bitcoins Cash transferred from a Backpage controlled wallet;
24
      16,310.79413202 Litecoin transferred from a Backpage controlled wallet; 783.9735116
25
      Litecoin transferred from a Backpage controlled wallet; and 509.81904619 Bitcoins Gold
26
      transferred from a Backpage controlled wallet (collectively, the “Defendant Assets”).
27
            On October 5, 2018, the United States of America filed its Verified Complaint for
28
      Forfeiture (the “Complaint”) in the United States District Court for the Central District of
                                     2
       VERIFIED CLAIMS AND STATEMENTS OF INTEREST IN DEFENDANT ASSETS
     Case 2:18-cv-08588-RGK-PJW Document 44 Filed 05/24/19 Page 3 of 8 Page ID #:236



 1
      California, Western Division, seeking the forfeiture of the Defendant Assets. The Court
 2
      stayed this case in its Order dated October 23, 2018 (Dkt. 13). The same stay order,
 3
      entered in C.D. Cal. Case No. 18-CV-6742-RGK, is the subject of a pending appeal
 4
      before the Ninth Circuit Court of Appeals (No. 18-56455). Given the pending appeal of
 5
      the stay order and the active stay of this case, Claimants request that the Court hold these
 6
      Verified Claims and Statements of Interest in abeyance until such time as the stay is lifted.
 7
            On information and belief, claimant Shearwater holds promissory notes initially
 8
      made on or about April 22, 2015, by Atlantische Bedrijven C.V. (“ABC”) and UGC Tech
 9
      Group C.V. (“UGC”). The notes have been subsequently amended. On information and
10
      belief, the notes are secured by liens arising under security agreements, executed on or
11
      about April 22, 2015, encumbering, among other things, the assets of ABC and UGC
12
      (“Borrowers”) and the assets of Ad Tech Holdings GP BV, Ad Tech Cooperatief UA, Ad
13
      Tech BV, Classified Solutions Ltd., Classified Strategies Cooperatief UA, Payment
14
      Solutions, BV, Dartmoor Holdings, LLC, Website Technologies, LLC, Posting Solutions
15
      LLC, Postfaster, LLC, IC Holdings, LLC, and Backpage.com, LLC (collectively,
16
      “Pledgors”).
17
            The security agreements state that they encumber the following assets of Borrowers
18
      and Pledgors (the “Collateral”): “all personal and property of every kind and nature
19
      including without limitation all goods (including inventory, equipment and any accessions
20
      thereto), fixtures, instruments (including promissory notes), documents, accounts
21
      (including health-care-insurance receivables), chattel paper (whether tangible or
22
      electronic), deposit accounts, letter-of-credit rights (whether or not the letter of credit is
23
      evidenced by a writing), commercial tort claims, securities and all other investment
24
      property, supporting obligations, any other contract rights or rights to the payment of
25
      money, insurance claims and proceeds, all general intangibles (including all payment
26
      intangibles), the IP Collateral (as defined in the following paragraph), and all products and
27
      proceeds of all of the foregoing property.”
28

                                     3
       VERIFIED CLAIMS AND STATEMENTS OF INTEREST IN DEFENDANT ASSETS
     Case 2:18-cv-08588-RGK-PJW Document 44 Filed 05/24/19 Page 4 of 8 Page ID #:237



 1
            The security agreements define IP Collateral as: “(i) all patents, patent applications
 2
      and utility models, all inventions and improvements claimed therein and the right to claim
 3
      any inventions disclosed but unclaimed therein; (ii) all trademarks, service marks, domain
 4
      names, trade dress, logos, designs, slogans, trade names, business names, corporate names
 5
      and other source identifiers, whether registered or unregistered, together, in each case,
 6
      with the goodwill of the business connected with the use thereof and symbolized thereby;
 7
      (iii) all copyrights, including, without limitation, copyrights in computer software, internet
 8
      web sites and the content thereof, whether registered or unregistered; (iv) all registrations
 9
      and applications for registration for any of the foregoing; (v) all agreements, permits,
10
      consents, orders, leases, licenses and franchises relating to the license, development, use
11
      or disclosure of any of the foregoing to which such Grantor, now or hereafter, is a party or
12
      a beneficiary; (vi) all reissues, divisions, continuations, continuations-in-part, extensions,
13
      renewals and reexaminations of any of the foregoing, all rights in the foregoing provided
14
      by international treaties or conventions, all rights corresponding thereto throughout the
15
      world and all other rights of any kind whatsoever of such Grantor accruing thereunder or
16
      pertaining thereto; (vii) any and all claims for damages, other payments and/or injunctive
17
      relief for past, present and future infringement, dilution, misappropriation, violation,
18
      misuse or breach with respect to any of the foregoing, with the right, but not the
19
      obligation, to sue for and collect, or otherwise recover, such damages, payments or other
20
      relief; and (viii) any and all proceeds of, collateral for, income, royalties and other
21
      payments now or hereafter due and/or payable with respect to, and supporting obligations
22
      relating to, any and all of the foregoing, and, to the extent not otherwise included, all
23
      payments under insurance (whether or not the Secured Party is the loss payee thereof), or
24
      any indemnity, warranty or guaranty, payable by reason of loss or damage to or otherwise
25
      with respect to any of the foregoing.”
26
            On information and belief, financing statements were filed in April 2015 with the
27
      Delaware Secretary of State, the Recorder of Deeds in the District of Columbia, and the
28
      Texas Secretary of State to perfect security interests in the Collateral. The security
                                     4
       VERIFIED CLAIMS AND STATEMENTS OF INTEREST IN DEFENDANT ASSETS
     Case 2:18-cv-08588-RGK-PJW Document 44 Filed 05/24/19 Page 5 of 8 Page ID #:238



 1
      agreements encumbering the Collateral also secure the obligations of ABC and UGC
 2
      under purchase agreements and loan agreements executed on or about April 22, 2015, and
 3
      the obligations of Pledgors, Carl A. Ferrer, Amstel River Holdings, LLC, Kickapoo River
 4
      Investments LLC, Lupine Holdings LLC, CF Holdings GP LLC, CF Acquisitions LLC
 5
      under guarantees executed on or about April 22, 2015.
 6
            Claimants have the right to advancement and indemnification from ABC and UGC
 7
      under the purchase agreements and loan agreements, which advancement and
 8
      indemnification obligations are guaranteed by Pledgors, Carl A. Ferrer, Amstel River
 9
      Holdings, LLC, Kickapoo River Investments LLC, Lupine Holdings LLC, CF Holdings
10
      GP LLC, CF Acquisitions LLC and also secured by the security interests in the Collateral.
11
            On information and belief, the interests of Borrowers, Pledgors, Carl A. Ferrer,
12
      Amstel River Holdings, LLC, Kickapoo River Investments LLC, Lupine Holdings LLC,
13
      CF Holdings GP LLC, and CF Acquisitions LLC in the Defendant Assets are part of the
14
      Collateral, in which claimant Shearwater has a first-priority security interest dating to
15
      April 2015 securing the obligations under the promissory notes, security agreements, and
16
      purchase agreements and loan agreements, including the advancement and
17
      indemnification obligations.
18
            The security interests in the Collateral securing the obligations to Claimants are
19
      legally recognizable interests in the Defendant Assets, giving Claimants a superior right,
20
      title, and interest in the Defendant Assets over any and all interests asserted by the
21
      government in the Defendant Assets. The unpaid balance of the notes, and the sums owed
22
      for advancement and indemnification, secured by the security agreements greatly exceed
23
      the value of the Defendant Assets.
24
            Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
25
      Claimants expressly limit their appearance to asserting and defending their claims to the
26
      Defendant Assets. Claimants reserve all rights to challenge the in rem jurisdiction of this
27
      Court and the propriety of venue in this action.
28

                                     5
       VERIFIED CLAIMS AND STATEMENTS OF INTEREST IN DEFENDANT ASSETS
     Case 2:18-cv-08588-RGK-PJW Document 44 Filed 05/24/19 Page 6 of 8 Page ID #:239



 1 Dated: May 24, 2019                                    s/ David W. Wiechert
 2                                                        David W. Wiechert

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     6
       VERIFIED CLAIMS AND STATEMENTS OF INTEREST IN DEFENDANT ASSETS
 Case 2:18-cv-08588-RGK-PJW Document 44 Filed 05/24/19 Page 7 of 8 Page ID #:240



 1                                VERIFICATION OF CLAIM
2
           Daniel J. Quigley declares under penalty of perjury under the laws of the United
3
4    States of America:

5          I am an agent of Claimants Medalist Holdings, Inc., Leeward Holdings, LLC,
6
           Camarillo Holdings, LLC, Vermillion Holdings, LLC, Cereus Properties, LLC, and
 7
 8         Shearwater Investments, LLC authorized to sign these Verified Claims and

 9         Statements of Interest for Claimants. I have read the foregoing Verified Claims and
10
           Statements of Interest and its contents are true and correct to the best of my own
11
12         knowledge, except for matters stated on information and belief, which I believe to

13         be true.
14
     Dated: May 23, 2019
15
16
                                                  Daniel J.
17                                                Authorized^AgenMbr Claimants Medalist
18                                                Holdings, Inc., Leeward Holdings, LLC,
                                                  Camarillo Holdings, LLC, Vermillion
19                                                Holdings, LLC, Cereus Properties, LLC, and
20                                                Shearwater Investments, LLC

21
22
23
24
25
26
27
28
     Case 2:18-cv-08588-RGK-PJW Document 44 Filed 05/24/19 Page 8 of 8 Page ID #:241



 1                               CERTIFICATE OF SERVICE
 2
          I, Danielle Dragotta, an employee of the Law Office of David W. Wiechert, located
 3 at 27136 Paseo Espada, Suite B1123, San Juan Capistrano, California 92675, declare
 4 under penalty and perjury that I am over the age of eighteen (18) and not a party to the
   above-entitled proceeding.
 5
 6        On May 24, 2019, I served the forgoing documents, described as VERIFIED
   CLAIMS AND STATEMENTS OF INTEREST IN DEFENDANT ASSETS on all
 7 interested parties as follows:
 8
   [ ] BY MAIL: I caused such envelope(s) to be deposited in the mail at San Juan
 9        Capistrano, California with postage thereon fully prepaid to the office of the
10        addressee(s) as indicated on the attached service list. I am “readily familiar” with
          this firm’s practice of collection and processing correspondence for mailing. It is
11        deposited with the U.S. Postal Service on that same day in the ordinary course of
12        business. I am aware that on motion of party served, service is presumed invalid if
          postal cancellation date or postage meter date is more than one day after the date of
13        deposit for mailing in affidavit.
14
   [X] BY E-MAIL: I caused a copy to be transmitted electronically by filing the
15        foregoing with the clerk of the District Court using its ECF system, which
16        electronically notifies counsel for the parties.
17 [ ]      BY PERSONAL SERVICE: I personally delivered the document listed above to
18          the persons at the address set forth below.
19 [X]      FEDERAL: I declare that I am employed in the office of a member of the Bar of
20          this court at whose direction the service was made.
21          Executed on May 24, 2019, at San Juan Capistrano, California.
22
                                                        s/ Danielle Dragotta
23                                                      Danielle Dragotta
24
25
26
27
28

                                            1
                                  CERTIFICATE OF SERVICE
